DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.  Claim 1 was amended.

Claim Rejections - 35 USC § 112
Claims 1, 2, 5-9, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 5-9, 16 and 20 are indefinite for the reasons set forth above by way of their dependence from claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 5-9, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (hereinafter “Takagi”) (U.S. Pub. No. 2012/0231323A1, already of record) in view of Hasegawa (WO 2013/191291A1; see U.S. Pub. No. 2015/0155541A1 for English translation) and Nemoto et al. (hereinafter “Nemoto”) (WO 2013/002164 A1, cited by Applicant; see English machine translation already of record).
Regarding claims 1-3, 8 and 9, the limitations of claim 1 describing a stretching in a machine direction by a dry stretching method and a heat-stretching of the multi-layered porous film by applying a tension of 0.001 N / mm or more per unit width are considered product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Takagi teaches that the heat-resistant layer contains preferably not less than 98% by mass of filler relative to the total amount of the filler and the resin binder (see paragraph 137).  As a filler, an inorganic filler may be used (see paragraph 133).  As a suitable binder resin, PVA may be used (see paragraph 138). Takagi is silent, however, as to a volume percentage of the filler.
Hasegawa teaches a separator comprising a heat-resistant B layer laminated on a substrate material porous film A layer (see paragraph 22).  The heat-resistant B layer comprises an inorganic filler and a PVA binder resin wherein the total amount of PVA is preferably 1 to 5 parts by weight with respect to 100 parts by weight of the filler (equivalent to approximately 95.2 wt% to approximately 99.01 wt% filler), and wherein the inorganic filler content is preferably 70% by volume or more (see paragraphs 41 and 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the filler volume percentage of Hasegawa in the heat-resistant layer of Takagi because Hasegawa teaches that such a volume percentage results in the voids formed by contact between the inorganic fillers being less closed with another constituent material such as a binder resin and the ion permeability is maintained high in forming the heat-resistant layer.

Nemoto teaches a porous film having a layer I containing a polypropylene resin as a main component and a layer II containing a polyethylene resin as a main component (see paragraph 19). The layer I containing a polypropylene resin as a main component preferably contains (A) a propylene-based resin having a weight-average molecular weight of 150,000 to 1,000,000 (polypropylene layer has a weight average molecular weight of 500,000 to 1,000,000); and (B) low-molecular weight polypropylene-based resin having a weight-average molecular weight of less than 100,000 (see paragraphs 27 and 36).  As a mixing ratio of the low-molecular weight polypropylene-based resin (B) with a propylene-based resin (A), it is preferable that a mass ratio of the low-molecular weight polypropylene-based resin be present in an amount of 0.1 mass % or more and 50 mass % or less (see paragraph 45).
The structure of the porous film may be such that the porous film has a three-layer laminated structure of layer I / layer II / layer I (multi-layered structure including a polypropylene layer; three-layer structure comprising the polypropylene layer as a surface layer and a polyethylene layer as an inner layer) (see paragraph 61).  Nemoto further notes that a third layer, layer III, may be used in combination with the layer I and layer II in a porous film having four or more total layers, where the layer III has a function that is different from that of layer I or layer II (see paragraph 61).

Although the combination of Takagi, Hasegawa and Nemoto does not explicitly teach a lifting amount of 10 mm or less, which is the sum of the lifting amounts of the four sides, when a rectangular multi-layered porous film obtained by cutting a side length in the machine direction at 60 mm and another side length in the direction substantially orthogonal to the machine direction at 60 mm is placed in an environment at 23°C and a dew point of -20°C or less for 1 hour, one of ordinary skill in the art would expect the laminated porous film of Takagi as modified by Hasegawa and Nemoto to exhibit the claimed lifting amount because the laminated porous film of Takagi as modified by Nemoto is substantially identical in structure and composition to the claimed multi-layered porous film.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).  
 Although the combination of Takagi, Hasegawa and Nemoto does not a heat shrinkage percentage in the machine direction of 1% or less at 110°C and a heat In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).  
Regarding claim 5, although the combination of Takagi, Hasegawa and Nemoto does not explicitly teach an elongation percentage of 1.0% or more when tension is applied, one of ordinary skill in the art would expect the laminated porous film of Takagi as modified by Nemoto to exhibit the claimed lifting elongation percentage because the laminated porous film of Takagi as modified by Hasegawa and Nemoto is substantially identical in structure and composition to the claimed multi-layered porous film.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).  
Regarding claim 6, the courts held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP § 2144.04).
Regarding claim 7, Takagi teaches that the inorganic filler may comprise inorganic particles having an average particle diameter of not less than 0.1 μm and not more than 1.5 μm (see paragraphs 132 and 135).
Regarding claims 16 and 20, Takagi teaches a nonaqueous electrolyte secondary battery comprising a positive electrode plate 21, a negative electrode plate 22 and a separator 10, wherein the separator 10 comprises a laminated porous film (see paragraphs 156 and 157; FIG. 1).  The laminated porous film comprise a heat-resistant layer (porous layer containing a filler) containing a filler and a resin binder which is layered on at least one surface of a polyolefin resin porous film (polyolefin porous film) (see paragraph 48).  
Takagi teaches that the heat-resistant layer contains preferably not less than 98% by mass of filler relative to the total amount of the filler and the resin binder (see paragraph 137).  As a filler, an inorganic filler may be used (see paragraph 133).  As a suitable binder resin, PVA may be used (see paragraph 138). Takagi is silent, however, as to a volume percentage of the filler.
Hasegawa teaches a separator comprising a heat-resistant B layer laminated on a substrate material porous film A layer (see paragraph 22).  The heat-resistant B layer comprises an inorganic filler and a PVA binder resin wherein the total amount of PVA is preferably 1 to 5 parts by weight with respect to 100 parts by weight of the filler 
Takagi teaches that the polyolefin resin porous film may comprise a plurality of layers laminated one upon another, wherein the plurality of layers may comprise a layer containing a polypropylene resin and a layer containing a polyethylene layer (see paragraph 103) but does not explicitly teach a three-layer structure comprising the polypropylene layer as a surface layer and a polyethylene layer as an inner layer.
Nemoto teaches a porous film having a layer I containing a polypropylene resin as a main component and a layer II containing a polyethylene resin as a main component (see paragraph 19). The layer I containing a polypropylene resin as a main component preferably contains (A) a propylene-based resin having a weight-average molecular weight of 150,000 to 1,000,000 (polypropylene layer has a weight average molecular weight of 500,000 to 1,000,000); and (B) low-molecular weight polypropylene-based resin having a weight-average molecular weight of less than 100,000 (see paragraphs 27 and 36).  As a mixing ratio of the low-molecular weight polypropylene-based resin (B) with a propylene-based resin (A), it is preferable that a mass ratio of the 
The structure of the porous film may be such that the porous film has a three-layer laminated structure of layer I / layer II / layer I (multi-layered structure including a polypropylene layer; three-layer structure comprising the polypropylene layer as a surface layer and a polyethylene layer as an inner layer) (see paragraph 61).  Nemoto further notes that a third layer, layer III, may be used in combination with the layer I and layer II in a porous film having four or more total layers, where the layer III has a function that is different from that of layer I or layer II (see paragraph 61).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the porous film of Nemoto as the polyolefin resin porous film of Takagi because Nemoto teaches that the film has excellent air permeability and a battery separator having excellent shutdown characteristics can be obtained thereby. Furthermore, the porous film does not require strict control of manufacturing conditions, and can be produced simply and efficiently (see paragraph 24).
Although the combination of Takagi, Hasegawa and Nemoto does not explicitly teach a lifting amount of 10 mm or less, which is the sum of the lifting amounts of the four sides, when a rectangular multi-layered porous film obtained by cutting a side length in the machine direction at 60 mm and another side length in the direction substantially orthogonal to the machine direction at 60 mm is placed in an environment at 23°C and a dew point of -20°C or less for 1 hour, one of ordinary skill in the art would expect the laminated porous film of Takagi as modified by Hasegawa and Nemoto to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).  
 Although the combination of Takagi, Hasegawa and Nemoto does not a heat shrinkage percentage in the machine direction of 1% or less at 110°C and a heat shrinkage percentage in the direction substantially orthogonal to the machine direction of -1.7% to -1.0% at 110°C, one of ordinary skill in the art would expect the laminated porous film of Takagi as modified by Nemoto to exhibit the heat shrinkage percentages because the laminated porous film of Takagi as modified by Hasegawa Nemoto is substantially identical in structure and composition to the claimed multi-layered porous film.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).  
As to the method of making the laminated porous film of Takagi as modified by Nemoto, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Response to Arguments
Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
A)	The preparation method of the prior art is clearly different from the dry stretching method recited in the present claims in which the stretch is performed only in the MD.
B)	Takagi discloses that a thermal shrinkage percentage of 2% or more is preferable.


In response to Applicant’s arguments, please consider the following comments:
A)	As stated in the rejection above, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Not only does the patentability of claim 1 not depend on the method of its production, but the process limitations that have been added to claim 1 do not align with Applicant’s arguments.  Here, Applicant is arguing that the polyolefin porous film is prepared by a method where stretching is only performed in the machine direction.  However, the limitation of claim 1 in no way limits the stretching to only the machine direction, nor does claim 1 limit the stretching so as to exclude stretching in the transverse direction.  A preparation method which includes stretching in both the machine direction and the transverse direction still constitutes “stretching in the machine direction” as recited in claim 1.
B)	In the preceding sentence, Takagi states explicitly that the lower limit of the shrinkage factor thereof is not limited to a specific value.  Although Takagi may indicate a preference toward a thermal shrinkage percentage of 2% or more, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (See MPEP § 2123).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.